        Case 1:18-cv-00111-TJC Document 65 Filed 07/20/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION




IN RE: ELECTRONIC DEVICES IN
COURT ENVIRONS                                                   ORDER


      IT IS HEREBY ORDERED that all participants in the settlement conference

set July 28, 2020 in CV-18-111-BLG-TJC be permitted to bring electronic devices

into the James F. Battin Federal Courthouse.

      DATED this 20th day of July, 2020.


                                               TIMOTHY J. CAVAN
                                               United States Magistrate Judge
